     Case 2:19-cv-01818-RFB-NJK Document 13 Filed 01/28/21 Page 1 of 1




 1
                                  UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                       ***
 4
      MARTY SCOTT FITZGERALD,                            Case No. 2:19-cv-01818-RFB-NJK
 5
                                         Plaintiff,      ORDER EXTENDING STAY
 6
                     v.
 7
      LISA WALSH, et al.,
 8
                                      Defendants.
 9

10          Concurrently herewith, the Court is issuing an order scheduling the inmate early mediation

11   for April 2, 2021. Accordingly, the stay in this case is EXTENDED to April 5, 2021. During this

12   stay period and until the Court lifts the stay, no other pleadings or papers may be filed in this case,

13   and the parties may not engage in any discovery, nor are the parties required to respond to any

14   paper filed in violation of the stay unless specifically ordered by the Court to do so.

15          The report from the Attorney General’s Office is also due by April 5, 2021.

16          IT IS SO ORDERED.

17          DATED: January 28, 2021

18

19
                                                      NANCY J. KOPPE
20                                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
